Citation Nr: 1140676	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held in August 2011, in Nashville, Tennessee, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 10 percent for his left knee strain and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

At his August 2011 Board hearing, the Veteran testified that his left knee strain had significantly worsened since his most recent VA general physical examination in April 2010.  The Veteran reported increased pain and a reduced range of motion in his left knee.

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected left knee strain.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  For schedular consideration, if there is only one such disability, it must be rated at least 60 percent disabling; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Service connection is in effect for traumatic arthritis of the left ankle with chronic tendonitis, rated 20 percent disabling; traumatic arthritis of the left mid-tarsal joint, post operative ankylosis of the joint, rated 20 percent disabling; left knee strain, rated 10 percent disabling; right knee patellofemoral pain, rated 10 percent disabling; peptic ulcer disease with gastroesophageal reflux disease and stomach ulcer, rated 10 percent disabling; old granulomatous disease, left middle finger scar, and fractured nose, all rated noncompensable.  The Veteran's combined rating for these disabilities has been 60 percent since February 2007.  See 38 C.F.R. § 4.25 (2011).

The Veteran should be scheduled for a current VA examination to ascertain the severity of his service-connected disabilities and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected left knee disability.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected left knee strain must be described.  The examiner must provide a complete rationale for all conclusions reached.

3.  Schedule the Veteran for an examination to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  If, following readjudication of the left knee disability, the Veteran does not meet the schedular criteria for TDIU, determine whether extraschedular consideration is warranted and take appropriate action.

7.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


